


109 HR 5346 IH: Alternative Energy Refueling System

U.S. House of Representatives
2006-05-10
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		I
		109th CONGRESS
		2d Session
		H. R. 5346
		IN THE HOUSE OF REPRESENTATIVES
		
			May 10, 2006
			Mr. Moran of Kansas
			 (for himself, Mr. Udall of Colorado,
			 and Mr. Fortenberry) introduced the
			 following bill; which was referred to the Committee on Energy and
			 Commerce
		
		A BILL
		To amend the Solid Waste Disposal Act to establish a
		  program to provide reimbursement for the installation of alternative energy
		  refueling systems.
	
	
		1.Short titleThis Act may be cited as the
			 Alternative Energy Refueling System
			 Act of 2006.
		2.Alternative energy
			 refueling systems
			(a)In
			 generalSection 9003(h) of
			 the Solid Waste Disposal Act (42 U.S.C. 6991b(h)) is amended by adding at the
			 end the following:
				
					(13)Alternative
				energy refueling systems
						(A)DefinitionsIn this paragraph:
							(i)Alternative
				energy refueling systemThe
				term alternative energy refueling system means a system composed
				of 1 or more underground storage tanks, pumps, and pump fittings or other
				related infrastructure that is used to refuel motor vehicles with—
								(I)compressed natural gas;
								(II)E–85 ethanol;
								(III)a fuel described in section 30C(c)(1) of
				the Internal Revenue Code of 1986; or
								(IV)any other alternative fuel, as determined
				by the Administrator.
								(ii)Eligible
				entityThe term
				eligible entity means a refueling vendor or other person that is
				an owner or operator of a service station or other facility at which an
				alternative energy refueling system is located or proposed to be
				located.
							(B)Reimbursement
				program
							(i)EstablishmentThe Administrator shall establish a program
				to provide to eligible entities, for each of the fiscal years 2007 through
				2011, reimbursement from the Trust Fund of a portion of the costs of purchasing
				and installing 1 or more alternative energy refueling systems, including any
				alternative energy refueling system intended to replace a petroleum refueling
				tank or system.
							(ii)ApplicationAn eligible entity that seeks to receive
				reimbursement described in clause (i) shall submit to the Administrator an
				application by such time, in such form, and containing such information as the
				Administrator shall prescribe.
							(iii)Timing of
				reimbursementNot later than
				30 days after the date on which the Administrator, in consultation with the
				appropriate State agency, verifies that an alternative energy refueling system
				for which reimbursement is requested by an eligible entity under this paragraph
				has been installed and is operational, the Administrator shall provide the
				reimbursement to the eligible entity.
							(iv)Limitations
								(I)Prohibition on
				receipt of dual benefitsAn
				eligible entity that receives a tax credit under section 30C of the Internal
				Revenue Code of 1986 for placing in service a qualified alternative fuel
				vehicle refueling property (as defined in that section) may not receive any
				reimbursement under this paragraph for an alternative energy refueling system
				on the property if the cost of the alternative energy refueling system was
				taken into consideration in calculating the tax credit.
								(II)Number of
				systemsAn eligible entity
				may not receive reimbursement under this paragraph for more than 2 alternative
				energy refueling systems for each facility owned or operated by the eligible
				entity.
								(III)AmountThe amount of reimbursement provided for an
				alternative energy refueling system under this paragraph shall not exceed the
				lesser of—
									(aa)the amount that is 30 percent of the cost
				of the alternative energy refueling system; or
									(bb)$30,000.
									(IV)Aggregate
				amount from trust fundThe Administrator shall use to provide
				reimbursements under this paragraph an aggregate amount from the Trust Fund for
				a fiscal year that does not exceed the lesser of—
									(aa)$70,000,000; or
									(bb)the amount of interest generated on amounts
				in the Trust Fund for the fiscal year.
									(V)Further
				AppropriationReimbursement
				authorized under this paragraph shall be provided by the Administrator without
				further appropriation.
								(C)No effect on
				other trust fund projects, activities, or responsibilities
							(i)Other trust fund
				projects and activitiesIn
				carrying out this paragraph, the Administrator shall not use funds from the
				Trust Fund that are obligated for, or otherwise required to carry out, other
				projects and activities under this subsection.
							(ii)ResponsibilitiesNothing in this paragraph affects any
				obligation of an owner or operator to comply with other provisions of this
				subtitle.
							.
			(b)Conforming
			 amendmentSection 9508(c) of
			 the Internal Revenue Code of 1986 is amended by striking as in effect
			 on and all that follows through the end of the subsection and inserting
			 as amended by the Superfund Amendments and Reauthorization Act of 1986
			 and the Alternative Energy Refueling System Act of 2006.
			
